DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 3-6, 8-12 and 16-20 are pending.
	Claims 2, 7, and 13-15 are cancelled by Applicant. 

Response to Arguments
2.	Applicant's arguments filed 3/10/21 have been fully considered but they are not persuasive. 
	In response to the arguments on pg.8:
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

In response to the argument (pg.8), regarding Lien fail to disclose a method for logging into the hosting electronic device:

This limitation specifically recites a method/system “for logging into a terminal device based on fingerprint identification in a standby state” is in the preamble of the claim and do not limit a hosting electronic device per se.
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1, 11, 16. When reading the preamble in the context of the entire claim, the recitation “for logging into a terminal device based on fingerprint identification in a standby state” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Innuendo, the limitation of “logging into a terminal device based on fingerprint identification” is within the body of the claim, Lien teaches and/or suggest such subject matter. Lien teaches upon a finger depresses the biometric sensor, can produce one or more of the following acts, including powering on or powering up the host electronic device and/or the biometric sensor, or a tiered wakeup system. For example, the biometric sensor where the fingerprint scanner can power on or power up (wake up from a lower power sleep mode), and the host electronic device can be at least powered on or powered up, or can be caused to perform a function, such as an authentication function or part of an authentication function [Lien: col.4, line 25-38]. Another example, discusses the partial scan may then be used, e.g., to verify that a finger 14 is on the button 16, e.g., for purposes of waking the sensor 10 entirely and/or other circuitry/modules of the overall user authentication system [Lien: col.5, line 19-35 and col.5, line 58-col.6, line 2]. As such, Lien teaches user authentication upon the finger depresses the biometric sensor in order to unlock the terminal device. Thus, by authentication to unlock the terminal device is to logging in to the device which reads on the claim language of “a method for logging into a terminal device based on fingerprint identification in a standby state”.

In response to the argument (pg.8), regarding Lien fail to disclose unlocking the terminal…successfully logs into the terminal device:
Lien provides a biometric authentication system wherein a biometric image sensor provide user authentication, e.g., for controlling access to one of an electronic user device or an electronically provided service [Lien: col.3, lines 10-45 and col.13, lines 42-67]. Thus, by providing authentication for controlling access to one of an electronic user device or an electronically provided service suggests successful authentication in order to log into the terminal device for access. Further, Lien discusses the scanner can be powered up or powered on simultaneously with the host electronic device being powered up or powered on, and a computing device on the sensor and/or on the scanner and/or on a computing device on the host electronic device can be configured to participate in the wakeup/power-up functions to accomplish authenticating the user whose finger is being sensed on the sensor [Lien: col.3, lines 10-45 and col.13, lines 42-67]. As such, the Lien’s authentication method and system prompts to accomplish authentication which do not and cannot be the case where there is only detection of unsuccessful authentication and only detects unmatched and unverified fingerprints that then prompts for one to never being able to log in and access to the device. Lien’s invention involves fingerprint/biometric to determine both successful and unsuccessful authentication in order to provide log in and access to the device (upon successful authentication) or to not provide log in and access to the device (upon unsuccessful authentication). Therefore, Lien reads on the invention as claimed in claims 1, 6, 11, and 16.

In response to the argument (pg.8), regarding Thompson do not relate to logging into a terminal device based on fingerprint identification in standby state and do not remedy the deficiencies of Lien:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Thompson and Lien combination teaches the claimed invention.
Lien detects a fingerprint scanning module of the terminal device while the fingerprint scanning module is in a low power-consumption working mode, but do not clearly include “detecting periodically”, by a fingerprint scanning module of the terminal device while the fingerprint scanning module is in a low power-consumption working mode. Thus, Thompson is combined to teach “detecting periodically” and is not brought forth to teach what is stated in the preamble. 
Innuendo, Thompson is required to teach log in standby state, Thompson would suggest the standby state subject matter. For Thompson teaches a system and method for conserving power during navigation using a fingerprint image sensor is disclosed which may comprise receiving at a computing device fingerprint image sensor data indicative of finger position with respect to a fingerprint image sensor surface in a finger navigation mode and a second power consumption mode may comprise an alternating low power mode and a high power mode periodically selected to determine the continuing presence or the absence of the redundancy in the sensed fingerprint image data [Thompson: col.1, lines 62-65]. The system and method also periodically energize, via the computing device, the fingerprint image sensor, during a period of time the fingerprint image sensor is determined to be in the first navigation mode and second navigation mode [Thompson: col.2, lines 41-52]. As such, there is detection periodically, while in a low power-consumption in working mode, at a computing device fingerprint image sensor where low power-consumption can obviously be a standby state as standby state requires little or low power. Thus, Thompson’s invention reads onto the claim language of claims 1, 6, 11, and 16.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-6, 8-12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lien, et al. [US 9,251,329] in view of Thompson, et al [US 9,208,371].
Claim 1:  	Lien, et al. teaches a method for logging into a terminal device based on fingerprint identification in a standby state, comprising: 
**detecting periodically [**as rejected under a secondary reference, discussion below], by a fingerprint scanning module of the terminal device while the fingerprint scanning module is in a low power-consumption working mode, whether a user performs a touch operation or not [Lien: col.1, lines 30-42 and col.5, lines 3-10; detecting by the signals received from the sensor either in off or sleep standby mode. The sleep or standby mode is the low power consumption working mode, as standby mode is still on and readily available in low power] on the terminal device in the standby state; [Lien: col.5, lines 48-54 and FIG.5; low power consumption is relative, thus, can broadly be interpreted as a certain amount or some amount, or minimal/minimum of power. As such, low power consumption mode can be in a standby state, sleep mode, or before awaken state. More example of enabling touch operation detection in low power consumption mode - col.7, lines 10-45, col.8, lines 40-col.9, line 25, col.10, lines 20-50] 
scanning, when the touch operation is detected, fingerprint information input by the user; [Lien: col.4, lines 45-55 and col.9, lines 20-25]
when the fingerprint information is scanned, awaking a primary control chip [Lien: col.4, lines 25-38 and col.6, lines 21-45; a finger sensor for sensing a fingerprint image by employing a tiered wakeup strategy. The controller of the sensor receives information indicating the sensor 10 is detecting the presence of an object that may be sensed for an image, such as a finger 14, on or in the vicinity of the sensor apparatus, e.g., by the depression of the button 16, the sensor 10 may not have enough information initially to determine that there is an actual finger 14 on or in the vicinity of the sensor 10, Instead, the sensor 10, as an example, can wake a processor, such as a controller or microprocessor, e.g., a CPU in/on the sensor. More examples on col.7, line 50-55, col.8, line 57-67] and sending the scanned fingerprint information to the primary control chip to enable the primary control chip to identify the fingerprint information [col.7, line 62 - col.8, line 18] and unlock the terminal device upon successful authentication of the user [Lien: col.6, line 1-2, col.7, line 28-35; process the results of the imaging the finger by the sensor 10, i.e., reconstructing the fingerprint image, extracting minutia from the image and/or authentication of the user of the host electronic device 110 by matching the image or minutia to a stored image or stored minutia template], such that the user successfully logs into the terminal device. [Lien: col.3, lines 10-35 and col.13, lines 42-67; provides a biometric authentication system wherein a biometric image sensor provide user authentication, e.g., for controlling access to one of an electronic user device or an electronically provided service]
Lien teaches detecting by a fingerprint scanning module of the terminal device while the fingerprint scanning module is in a low power-consumption working mode [Lien: col.1, lines 30-42 and col.5, lines 3-10]. Lien detects by the signals received from the sensor either in off or sleep standby mode. As such, the sleep or standby mode is the low power consumption working mode, as standby mode is still on and readily available in low power, which suggests detection is periodically for when the fingerprint scan goes out from sleep standby mode. However, Lien did not clearly include “detecting periodically”, by a fingerprint scanning module of the terminal device while the fingerprint scanning module is in a low power-consumption working mode.
Thompson teaches a system and method for conserving power during navigation using a fingerprint image sensor is disclosed which may comprise receiving at a computing device fingerprint image sensor data indicative of finger position with respect to a fingerprint image sensor surface in a finger navigation mode and a second power consumption mode may comprise an alternating low power mode and a high power mode periodically selected to determine the continuing presence or the absence of the redundancy in the sensed fingerprint image data [Thompson: col.1, lines 62-65]. The system and method may also comprise periodically energizing, via the computing device, the fingerprint image sensor, during a period of time the fingerprint image sensor is determined to be in the first navigation mode and second navigation mode [Thompson: col.2, lines 41-52]. As such, there is detection periodically, while in a low power-consumption in working mode, at a computing device fingerprint image sensor. Thompson further discloses a selection finger navigation mode and the second power consumption mode may comprise an alternating low power mode that allows for the component being so powered to carry out some subset of its usual operations, but not all, i.e., is conserving power even at that intermediate voltage, and a high power mode periodically selected to determine the continuing presence or the absence of the redundancy in the sensed fingerprint image data [Thompson: col.10, line 63-col.11, line 7]. Thus, motivation to include “detecting periodically”, by a fingerprint scanning module of the terminal device while the fingerprint scanning module is in a low power-consumption working mode would allow for the component being so powered to carry out some subset of its usual operations, but not all, so as to conserve power.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thompson with Lien to teach “detecting periodically”, by a fingerprint scanning module of the terminal device while the fingerprint scanning module is in a low power-consumption working mode for the reason to allow the component being powered to carry out some subset of its usual operations, thus, to conserve power.Claim 2:  canceledClaim 3:  See Lien: col.4, line 66-col.5, line 19; discussing the method for logging into a terminal device based on fingerprint identification in a standby state according to claim 1, wherein detecting by a fingerprint scanning module of the terminal device whether a user performs a touch operation in the standby state comprises: detecting by the fingerprint scanning module of the terminal device whether a user performs a touch operation on the terminal device that conforms to predetermined the rules in the standby state. [col.7, line 62 - col.8, line 18]Claim 4:  See Lien: col.5, lines 1-39; discussing the method for logging into a terminal device based on fingerprint identification in a standby state according to claim 3, wherein the touch operation on the terminal device that conforms to predetermined rules comprises a tap operation, a long-press touch operation or a short-press double-tap operation. [col.7, line 62 - col.8, line 18]Claim 5:  See Lien: col.4, lines 55-68 and col.5, lines 1-7; discussing the method for logging into a terminal device based on fingerprint identification in a standby state according to claim 3, wherein if no touch operation on the terminal device that conforms to predetermined rules is detected, the terminal device enters a period of sleep time and temporarily stops detecting whether a touch operation is performed. [col.7, line 62 - col.8, line 18]Claim 6:  	Lien, et al. teaches a system for logging into a terminal device based on fingerprint identification in a standby state, comprising a fingerprint scanning module and a primary control chip; wherein: 
the fingerprint scanning module is configured [Lien: col.1, lines 30-42 and col.5, lines 3-10; detecting by the signals received from the sensor either in off or sleep standby mode] **to detect periodically [**as rejected under a secondary reference, discussion below] whether a user performs a touch operation or not on the terminal device in the standby state while the fingerprint scanning module is in a low power-consumption working mode in the standby state [Lien: col.5, lines 48-54 and FIG.5; low power consumption is relative, thus, can broadly be interpreted as a certain amount or some amount, or minimal/minimum of power. As such, low power consumption mode can be in a standby state, sleep mode, or before awaken state. More example of enabling touch operation detection in low power consumption mode - col.7, lines 10-45, col.8, lines 40-col.9, line 25, col.10, lines 20-50]
enter a scanning mode to scan fingerprint information input by the user upon detection of the touch operation; and [Lien: col.4, lines 45-55 and col.9, lines 20-25]
awake the primary control chip and send the scanned fingerprint information to the primary control chip; and [Lien: col.4, lines 25-38 and col.6, lines 21-45; a finger sensor for sensing a fingerprint image by employing a tiered wakeup strategy. The controller of the sensor receives information indicating the sensor 10 is detecting the presence of an object that may be sensed for an image, such as a finger 14, on or in the vicinity of the sensor apparatus, e.g., by the depression of the button 16, the sensor 10 may not have enough information initially to determine that there is an actual finger 14 on or in the vicinity of the sensor 10, Instead, the sensor 10, as an example, can wake a processor, such as a controller or microprocessor, e.g., a CPU in/on the sensor. More examples on col.7, line 50-55, col.8, line 57-67]
the primary control chip is configured to identify the scanned fingerprint information [col.7, line 62 - col.8, line 18] and unlock the terminal device upon successful authentication of the user [Lien: col.6, line 1-2, col.7, line 28-35; process the results of the imaging the finger by the sensor 10, i.e., reconstructing the fingerprint image, extracting minutia from the image and/or authentication of the user of the host electronic device 110 by matching the image or minutia to a stored image or stored minutia template] to enable the user to log into the terminal device. [Lien: col.3, lines 10-35 and col.13, lines 42-67; provides a biometric authentication system wherein a biometric image sensor provide user authentication, e.g., for controlling access to one of an electronic user device or an electronically provided service] 
Lien teaches detecting by a fingerprint scanning module of the terminal device while the fingerprint scanning module is in a low power-consumption working mode [Lien: col.1, lines 30-42 and col.5, lines 3-10]. Lien detects by the signals received from the sensor either in off or sleep standby mode. As such, the sleep or standby mode is the low power consumption working mode in standby state, since sleep/standby mode is still on and readily available in low power, suggests detection is periodically for when the fingerprint scan goes out from sleep/standby mode. However, Lien did not clearly include “to detect periodically” whether a user performs a touch operation or not on the terminal device while the fingerprint scanning module is in a low power-consumption working mode.
Thompson teaches a system and method for conserving power during navigation using a fingerprint image sensor is disclosed which may comprise receiving at a computing device fingerprint image sensor data indicative of finger position with respect to a fingerprint image sensor surface in a finger navigation mode and a second power consumption mode may comprise an alternating low power mode and a high power mode periodically selected to determine the continuing presence or the absence of the redundancy in the sensed fingerprint image data [Thompson: col.1, lines 62-65]. The system and method may also comprise periodically energizing, via the computing device, the fingerprint image sensor, during a period of time the fingerprint image sensor is determined to be in the first navigation mode and second navigation mode [Thompson: col.2, lines 41-52]. As such, there is detection periodically, while in a low power-consumption, at a computing device fingerprint image sensor. Thompson further discloses a selection finger navigation mode and the second power consumption mode may comprise an alternating low power mode that allows for the component being so powered to carry out some subset of its usual operations, but not all, i.e., is conserving power even at that intermediate voltage, and a high power mode periodically selected to determine the continuing presence or the absence of the redundancy in the sensed fingerprint image data [Thompson: col.10, line 63-col.11, line 7]. Thus, motivation to include “to detect periodically” whether a user performs a touch operation or not on the terminal device while the fingerprint scanning module is in a low power-consumption working mode would allow for the component being so powered to carry out some subset of its usual operations, but not all, so as to conserve power.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thompson with Lien to teach “to detect periodically” whether a user performs a touch operation or not on the terminal device while the fingerprint scanning module is in a low power-consumption working mode for the reason to allow the component being powered to carry out some subset of its usual operations, thus, to conserve power.Claim 7:  CanceledClaim 8:  See Lien: col.4, line 66-col.5, line 19; discussing the system for logging into a terminal device based on fingerprint identification in a standby state according to claim 6, wherein the fingerprint scanning module is further configured to, in the standby state, detect whether the user performs the touch operation on the terminal device that conforms to predetermined rules. [col.7, line 62 - col.8, line 18]Claim 9:  See Lien: col.5, lines 1-39; discussing the system for logging into a terminal device based on fingerprint identification in a standby state according to claim 8, wherein the touch operation on the terminal device that conforms to predetermined rules comprises a tap operation, a long-press touch operation or a short-press double-tap operation. [col.7, line 62 - col.8, line 18]Claim 10:  See Lien: col.4, lines 55-68 and col.5, lines 1-7; discussing the system for logging into a terminal device based on fingerprint identification in a standby state according to claim 8, wherein the fingerprint scanning module is further configured to, if no touch operation on the terminal device that conforms to predetermined rules is detected, enter a period of sleep time and temporarily stop detecting whether a touch operation is performed. [col.7, line 62 - col.8, line 18]Claim 11:  See Lien: col.5, lines 1-39; discussing the system for logging into a terminal device based on fingerprint identification in a standby state according to claim 6, wherein the fingerprint scanning module comprises: an annular emission electrode [Lien: col.4, lines 60-65]; a fingerprint detection electrode; an analog front-end, connected to the annular emission electrode, and configured to detect, in the standby state [Lien: col.1, lines 30-42 and col.5, lines 3-10; sleep standby mode], whether a user performs the touch operation or not on the annular emission electrode; and a fingerprint scanning unit, connected to the analog front-end [Lien: col.17, lines 1-5] and the fingerprint detection electrode, and configured to, after the analog front-end detects the touch operation performed by the user, enter the scanning mode to scan fingerprint information input by the user via the fingerprint detection electrode, awake the primary control chip and send the scanned fingerprint information to the primary control chip. [col.6, lines 21-45 and col.13, lines 42-67]Claim 12:  See Lien: col.4, lines 60-65; discussing the system for logging into a terminal device based on fingerprint identification in a standby state according to claim 11, wherein the annular emission electrode is arranged to surround the fingerprint detection electrode, and the annular emission electrode and the fingerprint detection electrode are simultaneously touchable by a finger.
 Claims 13-15:  CanceledClaim 16:  	Lien, et al. teaches a method for logging into a terminal device based on fingerprint identification in a standby state, comprising:
**detecting periodically [**as rejected under a secondary reference, discussion below], by a fingerprint scanning module of the terminal device [Lien: col.1, lines 30-42 and col.5, lines 3-10; detecting by the signals received from the sensor either in off or sleep standby mode] while the fingerprint scanning module is in a low power-consumption working mode, whether a user performs a touch operation or not on the terminal device in the standby state; [Lien: col.5, lines 48-54 and FIG.5; low power consumption is relative, thus, can broadly be interpreted as a certain amount or some amount, or minimal/minimum of power. As such, low power consumption mode can be in a standby state, sleep mode, or before awaken state. More example of enabling touch operation detection in low power consumption mode - col.7, lines 10-45, col.8, lines 40-col.9, line 25, col.10, lines 20-50] 
when the touch operation is detected, awaking a primary control chip and sending fingerprint information [Lien: col.4, lines 25-38 and col.6, lines 21-45; a finger sensor for sensing a fingerprint image by employing a tiered wakeup strategy. The controller of the sensor receives information indicating the sensor 10 is detecting the presence of an object that may be sensed for an image, such as a finger 14, on or in the vicinity of the sensor apparatus, e.g., by the depression of the button 16, the sensor 10 may not have enough information initially to determine that there is an actual finger 14 on or in the vicinity of the sensor 10, Instead, the sensor 10, as an example, can wake a processor, such as a controller or microprocessor, e.g., a CPU in/on the sensor. More examples on col.7, line 50-55, col.8, line 57-67], which is scanned by the fingerprint scanning module, to the primary control chip to enable the primary control chip to identify the fingerprint information [col.7, line 62 - col.8, line 18] and unlock the terminal device upon successful authentication of the user [Lien: col.6, line 1-2, col.7, line 28-35; process the results of the imaging the finger by the sensor 10, i.e., reconstructing the fingerprint image, extracting minutia from the image and/or authentication of the user of the host electronic device 110 by matching the image or minutia to a stored image or stored minutia template], such that the user successfully logs into the terminal device. [Lien: col.3, lines 10-35 and col.13, lines 42-67; provides a biometric authentication system wherein a biometric image sensor provide user authentication, e.g., for controlling access to one of an electronic user device or an electronically provided service] 
Lien teaches detecting by a fingerprint scanning module of the terminal device while the fingerprint scanning module is in a low power-consumption working mode [Lien: col.1, lines 30-42 and col.5, lines 3-10]. Lien detects by the signals received from the sensor either in off or sleep standby mode. As such, the sleep or standby mode is the low power consumption working mode, as standby mode is still on and readily available in low power, which suggests detection in a low power-consumption working mode for when the fingerprint scan goes out from sleep standby mode. However, Lien did not clearly include “detecting periodically” while the fingerprint scanning module is in a low power-consumption working mode, whether a user performs a touch operation or not on the terminal device in the standby state.
Thompson teaches a system and method for conserving power during navigation using a fingerprint image sensor is disclosed which may comprise receiving at a computing device fingerprint image sensor data indicative of finger position with respect to a fingerprint image sensor surface in a finger navigation mode and a second power consumption mode may comprise an alternating low power mode and a high power mode periodically selected to determine the continuing presence or the absence of the redundancy in the sensed fingerprint image data [Thompson: col.1, lines 62-65]. The system and method may also comprise periodically energizing, via the computing device, the fingerprint image sensor, during a period of time the fingerprint image sensor is determined to be in the first navigation mode and second navigation mode [Thompson: col.2, lines 41-52]. As such, there is detection periodically, while in a low power-consumption working mode, at a computing device fingerprint image sensor. Thompson further discloses a selection finger navigation mode and the second power consumption mode may comprise an alternating low power mode that allows for the component being so powered to carry out some subset of its usual operations, but not all, i.e., is conserving power even at that intermediate voltage, and a high power mode periodically selected to determine the continuing presence or the absence of the redundancy in the sensed fingerprint image data [Thompson: col.10, line 63-col.11, line 7]. Thus, motivation to include “detecting periodically” while the fingerprint scanning module is in a low power-consumption working mode, whether a user performs a touch operation or not on the terminal device in the standby state would allow for the component being so powered to carry out some subset of its usual operations, but not all, so as to conserve power.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thompson with Lien to teach “detecting periodically” while the fingerprint scanning module is in a low power-consumption working mode, whether a user performs a touch operation or not on the terminal device in the standby state for the reason to allow the component being powered to carry out some subset of its usual operations, thus, to conserve power.Claim 17:  See Lien: col.4, line 66-col.5, line 19; discussing the method according to claim 16, wherein detecting by a fingerprint scanning module of the terminal device whether a user performs a touch operation or not in the standby state comprises: detecting by the fingerprint scanning module of the terminal device whether a user performs a touch operation on the terminal device that conforms to predetermined rules in the standby state. [col.7, line 62 - col.8, line 18]Claim 18:  See Lien: col.5, lines 1-39; discussing the method according to claim 17, wherein the touch operation on the terminal device that conforms to predetermined rules comprises at least one operation selected from a tap operation, a long-press touch operation and a short-press double-tap operation. [col.7, line 62 - col.8, line 18]Claim 19:  See Lien: col.4, lines 55-68 and col.5, lines 1-7; discussing the method according to claim 17, further comprising: entering, if no touch operation on the terminal device that conforms to predetermined rules is detected, a period of sleep time and temporarily stopping detecting whether a touch operation is performed. [col.7, line 62 - col.8, line 18]Claim 20:  See Lien: col.5, lines 1-39; discussing the method according to claim 16, wherein awaking the primary control chip and sending fingerprint information, which is scanned by the fingerprint scanning module, to the primary control chip comprising: scanning, by the fingerprint scanning module when the touch operation is detected, the fingerprint information input by the user; and awaking, when the fingerprint information is scanned [Lien: col.4, lines 45-55 and col.9, lines 20-25], the control chip and sending the scanned fingerprint information to the primary control chip; and identifying, by the primary control chip, the fingerprint information, and unlocking the terminal device upon successful authentication of the user, such that the user successfully logs into the terminal device. [col.6, lines 21-45 and col.13, lines 42-67]

                                                                                                                              Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435